Converted Organics Inc.
137A Lewis Wharf
Boston, MA 02110

March 12, 2012

Iroquois Master Fund Ltd.
c/o Iroquois Capital Management, LLC
641 Lexington Avenue, 26th Floor
New York, New York 10022

Hudson Bay Master Fund Ltd. (“Hudson Bay”)
c/o Hudson Bay Capital Management LP
777 Third Avenue, 30th Floor
New York, New York 10017



      Re: Securities Purchase Agreement (the “Purchase Agreement”), dated as of
January 3, 2012, by and among the Company, Iroquois Master Fund Ltd.
(“Iroquois”) and Iroquois Capital Opportunity Fund LP

Dear Messrs. Silverman and Roth:

All capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement. Iroquois and
Hudson Bay are sometimes collectively referred to herein as the “Purchasers” and
are also sometimes individually referred to herein as a “Purchaser.”

A. The Company and Iroquois hereby agree that notwithstanding anything contained
in the Purchase Agreement or the Security Agreement (as the case may be) to the
contrary:

(i) One extra Additional Closing shall occur on March 13, 2012, on the terms set
forth in the remainder of this paragraph A.

(ii) On March 13, 2012, the Company shall issue and sell to each Purchaser, and
each Purchaser severally, but not jointly, shall purchase from the Company,
Additional Notes in the original principal amount as is set forth opposite their
respective name on Schedule 1 attached hereto, along with Warrants to initially
acquire up to the aggregate number of Warrant Shares as determined pursuant to
the terms thereof. The Company shall deliver to each Purchaser the deliveries
requested to be delivered by the Company pursuant to Section 7(b) of the
Purchase Agreement. Each Purchaser shall pay their respective Additional
Purchase Price set forth across from their respective name on Schedule 1 in
accordance with Section 1(d)(ii) of the Purchase Agreement. The consummation of
the purchase and sale of the Additional Notes and Warrants contemplated by this
letter agreement is (x) an Additional Closing and (y) March 13, 2012, is an
Additional Closing Date, in each case, for all purposes of the Purchase
Agreement and the other Transaction Documents.

(iii) The proceeds received by the Company from the issuance and sale of the
Additional Notes contemplated hereby shall be used solely to consummate the
purchase of Series A Preferred Stock (the “I/P Stock”) of Innovate/Protect, Inc.
contemplated by that certain Securities Purchase Agreement, dated March 12,
2012, by and among the Company and Hudson Bay. The parties acknowledge and agree
that, without implication that the contrary would otherwise be true, the I/P
Stock will constitute Collateral under the Security Agreement upon the Company’s
purchase thereof, and the Company shall take all actions reasonably requested by
any Secured Party (as defined in the Security Agreement) to perfect the Secured
Parties’ Security Interest (as defined in the Security Agreement) therein in
accordance with the terms of the Security Agreement.

B. Hudson Bay hereby (i) acknowledges and agrees to its obligations contemplated
by Paragraph A above and (ii) makes, as of the date hereof, all of the
representations and warranties set forth in Section 2 of the Purchase Agreement
as to itself, other than with respect to Section 2(j). In lieu of making the
representations set forth in Section 2(j), Hudson Bay hereby represents and
warrants to the Company as follows:

Certain Trading Activities. As of the time of execution of this letter agreement
by Hudson Bay, Hudson Bay has not directly or indirectly, nor has any Person
acting on behalf of or pursuant to any understanding with Hudson Bay, engaged in
any transactions in the securities of the Company (including, without
limitation, any Short Sales (as defined below) involving the Company’s
securities) during the period commencing on the date that Hudson Bay first
became aware of the transaction contemplated by this letter agreement, and
ending immediately prior to the execution of this letter agreement (it being
understood and agreed that for all purposes of this letter agreement, and
without implication that the contrary would otherwise be true, transactions
shall not include the location and/or reservation of borrowable
            shares of Common Stock). “Short Sales” means all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Securities
Exchange Act of 1934, as amended.

C. The parties hereto acknowledge and agree that (1) this letter agreement
constitutes a joinder to the Security Agreement and Hudson Bay will become
(without any further action) a Secured Party thereunder simultaneously with the
occurrence of the extra Additional Closing contemplated by this letter
agreement; (2) Hudson Bay shall only have those rights of a Buyer under the
Purchase Agreement that are contained in Sections 4, 5 and 9 thereof (provided
that Hudson Bay shall not have any rights, or any obligations, as a Buyer under
Sections 4(a), 4(h), 4(j), 4(k), 4(n), 4(o), 4(q), 4(s) and 4(t) of the Purchase
Agreement; (3) without limitation of the immediately preceding clause (2) and
without implication that the contrary would otherwise be true, Hudson Bay shall
not have any obligations or rights with respect to any Additional Closing other
than the extra Additional Closing contemplated by this letter agreement; and
(4) the consent of Hudson Bay shall not be required for any amendment to the
Purchase Agreement or the Security Agreement unless (x) Hudson Bay holds an
Additional Note at the time of such amendment and (y) such amendment adversely
affects Hudson Bay in a manner that is disproportionate to Iroquois, taking into
account all securities then held by Iroquois and Hudson Bay and any securities
that are contemplated to be purchased by Iroquois and/or Hudson Bay at the time
of such amendment, in which case the consent of Hudson Bay shall be required (it
being understood and agreed that no amendment affecting any Additional Closing
occurring after March 13, 2012, shall require the consent of Hudson Bay). The
Company hereby acknowledges and agrees that (i) none of the rights of Hudson Bay
contemplated hereunder as a Buyer shall limit any rights of Iroquois in any
manner, (ii) Hudson Bay shall be entitled to rely on all representations and
warranties contained in Section 3 of the Purchase Agreement as if such
representations and warranties were made to Hudson Bay on the date of
consummation of the transactions contemplated by this letter agreement and
(iii) none of the I/P Stock may be transferred, sold or otherwise disposed of by
the Company without the prior written consent of each Purchaser then holding
Notes or April Notes. Notwithstanding the foregoing and the provisions of
Section 17 of the Security Agreement, the parties acknowledge and agree that any
proceeds received by a Secured Party from the sale or other disposition by such
Secured Party of I/P Stock that constitutes Collateral shall (i) first, be used
to repay all amounts outstanding (at the time of such sale or other disposition)
under the Additional Notes issued on March 13, 2012 (pro rata based on the
principal amount of such Additional Notes outstanding at the time of such sale
or other disposition) and (ii) then, if any proceeds remain after application
pursuant to the immediately preceding clause (i), be applied pursuant to, and in
accordance with, Section 17 of the Security Agreement.

D. Except as expressly set forth herein, (i) each of the Transaction Documents
and each of the obligations of the Company thereunder, and each of the rights of
and benefits to Iroquois thereunder, is, and shall continue to be, in full force
and effect and each is hereby ratified and confirmed in all respects, except
that from and after the date hereof, without implication that the contrary would
otherwise be true, (A) all references in the Purchase Agreement to “this
Agreement,” “hereto,” “hereof,” “hereunder” or words of like import referring to
the Purchase Agreement shall mean the Purchase Agreement as amended by this
letter agreement, (B) all references in the Transaction Documents to “the
Purchase Agreement,” “thereto,” “thereof,” “thereunder” or words of like import
referring to the Purchase Agreement shall mean the Purchase Agreement as amended
by this letter agreement, (C) all references in the Security Agreement to “this
Agreement,” “hereto,” “hereof,” “hereunder” or words of like import referring to
the Security Agreement shall mean the Security Agreement as amended by this
letter agreement, (D) all references in the Transaction Documents to “the
Security Agreement,” “thereto,” “thereof,” “thereunder” or words of like import
referring to the Security Agreement shall mean the Security Agreement as amended
by this letter agreement and (E) all references in the Transaction Documents to
“the Transaction Documents,” “thereto,” “thereof,” “thereunder” or words of like
import referring to the Transaction Documents shall mean the Transaction
Documents as amended by this letter agreement and (ii) the execution, delivery
and effectiveness of this letter agreement shall not operate as an amendment or
waiver of any right, power or remedy of Iroquois under any of the Transaction
Documents, nor constitute an amendment or waiver of any provision of any of the
Transaction Documents and each of the Transaction Documents shall continue in
full force and effect, as amended or modified by this letter agreement. The
parties hereto agree that this letter agreement (i) amends (and constitutes an
amendment to) the Purchase Agreement and all the other Transaction Documents as
expressly contemplated by this letter agreement to give full force and effect to
the terms and conditions of this letter agreement and (ii) constitutes a
Transaction Document.

E. This letter agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party. In the event that any signature is delivered by facsimile transmission or
by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

F. The Company shall, on or before 8:30 a.m., New York time, on March 14, 2012,
file a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by this letter agreement in the form required by the
1934 Act. From and after the filing of such 8-K, the Company confirms that it
will have disclosed all material, non-public information (if any) regarding the
Company and its Subsidiaries delivered to Iroquois and/or Hudson Bay by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by this letter agreement.

G. The obligations of each Purchaser under this letter agreement and the other
Transaction Documents are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this letter
agreement or any other Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as, and the Company
acknowledges that the Purchasers do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
or entity with respect to such obligations or the transactions contemplated
herein or by the other Transaction Documents or any matters, and the Company
acknowledges that the Purchasers are not acting in concert or as a group, and
the Company shall not assert any such claim, with respect to such obligations or
the transactions contemplated by this letter agreement and the other Transaction
Documents. The decision of each Purchaser to purchase Securities pursuant to
this letter agreement and the other Transaction Documents has been made by each
Purchaser independently of each other Purchaser. Each Purchaser acknowledges
that no other Purchaser has acted as agent for such Purchaser in connection with
such Purchaser making its investment hereunder and that no other Purchaser will
be acting as agent of such Purchaser in connection with monitoring such
Purchaser’s investment in the Securities or enforcing its rights under this
letter agreement or the other Transaction Documents. The Company and each
Purchaser confirms that each Purchaser has independently participated with the
Company and its Subsidiaries in the negotiation of the transaction contemplated
hereby and by the other Transaction Documents with the advice of its own counsel
and advisors. Each Purchaser shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this letter agreement or out of any other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Purchaser , and was
done solely for the convenience of the Company and its Subsidiaries and not
because it was required or requested to do so by any Purchaser. It is expressly
understood and agreed that each provision contained in this letter agreement and
in each other Transaction Document is between the Company, each Subsidiary and a
Purchaser, solely, and not between the Company, its Subsidiaries and the
Purchasers collectively and not between and among the Purchasers.

H. Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this letter agreement and the consummation of the transactions contemplated
hereby.

I. The Company and Iroquois hereby agree that the definitions of Fixed
Conversion Price (as defined in each of the Notes and each of the April Notes)
in each of the Notes issued prior to the date hereof and each of the April Notes
are each hereby amended to: “$0.105 (subject to adjustment as provided herein)
(the “Fixed Conversion Price”)”. The Company and Iroquois further agree that no
adjustment to the exercise price of any warrant set forth on Schedule 2 attached
hereto shall occur solely as a result of the amendment contemplated by the
immediately preceding sentence.

[signature page follows]

Sincerely,

/s/ Edward J. Gildea



    Edward J. Gildea,

CEO

Agreed to and accepted:

Iroquois Master Fund Ltd.

By: Iroquois Capital Management, LLC


Its: Investment Manager

     
By:
  /s/ Authorized signatory
 
   
Name:
 

 
   
Title:
 

 
   

Hudson Bay Master Fund Ltd.

By: Hudson Bay Capital Management LP
Its: Investment Manager

     
By:
  /s/ Authorized signatory
 
   
Name:
 

 
   
Title:
 

 
   

Schedule 1

                                                  Number of                
Address and Facsimile Number   Original Principal
Amount of
Additional Note   —
Warrant Shares
underlying Warrants   Additional Purchase
—
Price  
Legal Representative’s
—
Address and Facsimile Number
                               
 
                               
 
Iroquois Master Fund Ltd.   641 Lexington Avenue, 26th Floor
New York, New York 10022
Facsimile: (212) 207-3452   $ 275,000       1,309,524     $ 250,000    
Greenberg Traurig, LLP
77 W. Wacker Drive, Suite 3100
Chicago, Illinois 60601
Attention: Peter H. Lieberman
Todd A. Mazur
Facsimile: (312) 456-8435
                               
 
Hudson Bay Master Fund Ltd.   777 Third Avenue, 30th Floor
New York, New York 10017
Facsimile: (212) 207-3452   $275,000


  1,309,524


  $250,000


 
Elected Not To Provide



                               



Schedule 2

Series A warrants issued December 17, 2010

Series A warrants issued March 7, 2011

Series B warrants issued April 15, 2011

Series A warrants issued April 15, 2011

Series C warrants issued April 15, 2011

Class C warrants

Class D warrants

Class E warrants

Class F warrants

Class G warrants

Warrants issued January 3, 2012

Warrants issued February 4, 2012

Warrants issued March 13, 2012

